DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.

Response to Amendment
The amendment filed July 19, 2021 has been entered.  Claims 1-9 are pending in the application.  Examiner has acknowledged applicant’s cancellation claims 10 and 11 and incorporation of analogous subject matter thereof into independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over:
Katsutoshi et al. (JPH08052118A) (hereinafter – Katsutoshi) (citing translation of document in IDS dated 10/12/2018) 
Eisen et al. (U.S. 2014/0200423 A1) (hereinafter – Eisen).
	Re. Claims 1 and 6: Katsutoshi teaches a pulse wave detector which is used while being attached to a wrist of a measurement subject, the pulse wave detector (Paragraph 0001: “The present invention relates to a portable pulse wave sensor…”) comprising: 
a body portion which includes a detecting section (Fig. 1, pulse wave sensor 4) configured to detect a pulse wave from a radial artery of the measurement subject (Paragraph 0023: “Then, the pulse wave sensor is pressed against the pulse wave measurement site, for example, the radial artery part of the wrist, and the pulsation pressure displacement is measured”); 
a strip-shaped band which is configured to secure the body portion to the wrist (Fig. 1, bands 2 or 3); and 
an attachment auxiliary member which is configured to be attachable to and detachable from the band (Fig. 1, convex elastic member 5 capable of sliding along the band in the direction C), 
wherein the band is contacted with the wrist through the attachment auxiliary member at an attachment position of the attachment auxiliary member (Fig. 2, attaching to the wrist at any point along direction C), 
wherein the attachment auxiliary member includes, in a contact surface with the wrist, both end portions of the attachment auxiliary member in a short-side direction of the band in a state of being attached to the band, and a concave portion formed between the both end portions to receive a 
wherein in a secured state where the body portion is secured to the wrist with the band to which the attachment auxiliary member is attached, the attachment auxiliary member is secured such that the protrusion of the ulna is received in the concave portion and the both end portions are contacted with the wrist (Fig. 2; the device as taught by Katsutoshi is capable of performing this function without any modification).
Katsutoshi does not teach the invention wherein the concave portion has a size which allows the protrusion of the ulna in the wrist of the measurement subject to be inserted.
Eisen teaches the invention wherein the concave portion has a size which allows the protrusion of the ulna in the wrist of the measurement subject to be inserted (Figs. 4, 5: structure 40, described in Paragraph 0043: “…a structure 40 disposed on an inner side of the oximeter 30, whereby the structure 40 is adapted to fit on top of an ulna bone 38 of the wrist 31”).  Eisen teaches analogous art in the technology of wrist-mounted pulse oximetry devices (Abstract).
It would have been obvious to one skilled in the art to have modified the concave portion of Katsutoshi to be dimensioned to receive the protrusion of the ulna, the motivation being that doing so securely and comfortably fixes the sensor portions to the user’s wrist at a certain position (Paragraph 0043).
Katsutoshi further teaches the invention wherein the concave portion is a part of a through hole into which the band is inserted (Figs. 1, 2, 4, 6, 8, 13: e.g., elastic member 5 is part of a band insertion hole 16, as seen in detail in Figs. 4, 8, wherein elastic member is shown as a single unit around band insertion hole 16).
	Re. Claims 2 and 7: Katsutoshi in view of Eisen teach the invention according to claims 1 and 6.  Katsutoshi further teaches the invention wherein a surface of the attachment auxiliary member to be contacted with the wrist is curved along a circumferential direction of the wrist (Figs. 4, 8, showing concave surfaces K and S are curved in circumferential direction with the wrist, indicated by the band inserting holes 16).
	Re. Claim 3 and 8: Katsutoshi in view of Eisen teach the invention according to claims 1 and 6.  Katsutoshi further teaches the invention wherein contact surfaces with the wrist of the both end portions of the attachment auxiliary member are different in position in a direction perpendicular to both the short-side direction and a longitudinal direction of the band (Figs. 4, 8, showing small projections 9 having a different height from the surface of the member 5).
Re. Claim 4 and 9: Katsutoshi in view of Eisen teach the invention according to claims 1 and 6.  Katsutoshi further teaches the invention wherein a surface of the attachment auxiliary member to be contacted with the wrist is covered by an elastic member (Fig. 13, convex elastic member 5 having an elastic pressing portion 13).
Re. Claim 5: Katsutoshi in view of Eisen teach a biometric information measurement device comprising: the pulse wave detector according to claim 1 (see rejection for claim 1); and a biometric information calculating section which is configured to calculate biometric information based on the pulse wave detected by the pulse wave detector (Katsutoshi, Claim 1: “A pulse wave sensor for measuring a pulse wave in close contact with a living body, a main body provided with an arithmetic processing unit for processing an output signal of the pulse wave sensor…”).

 Response to Arguments
July 19, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument: “Katsutoshi fails to disclose or suggest that the gentle curve of the surface K of the convex elastic member 5 has a size which allows the protrusion of the ulna in the wrist of the measurement subject to be inserted:”
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The limitation of sizing the elastic member to allow a protrusion of the ulna to be inserted is covered by the citation of Eisen (see rejection of claims 1 and 6) in combination with Katsutoshi, wherein sizing the elastic member of Katsutoshi to receive an ulnar protrusion securely and comfortably fixes the sensor portions to the user’s wrist at a certain position.
	Regarding Applicant’s argument: “… the combination of Katsutoshi and Eisen still fails to disclose or suggest the claimed feature of the concave portion being a part of a through hole into which the band is inserted:”
	Examiner presents the same citations of Katsutoshi from cancelled claims 10 and 11 and includes further detail to indicate that the convex elastic member 5 is part of a through hole (Figs. 4, 8: band insertion hole 16) into which the band is inserted.  Applicant fails to provide an argument distinguishing the elastic member (Katsutoshi: Fig. 2: elastic member 5) having a size which allows the protrusion of the ulna to be inserted (Eisen: Figs. 4, 5: structure 40) in the combination of Katsutoshi in view of Eisen from Applicant’s auxiliary attachment member (Fig. 2: element 30).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791